WISS, Judge
(concurring in the result):
The evidence of record fully supports the military judge’s finding that the agent of the Criminal Investigation Command (CID) helped appellant get to a mental-health counselor out of sincere, well-motivated concerns for appellant’s mental condition and not at all as a subterfuge to use the mental-health counselor as an unknowing stalker of evidence to further the agent's criminal investigation. It is unnecessary, under these circumstances, to address the broad question flowing from United States v. Moreno, 36 MJ 107 (CMA 1992), that touches upon whether a civilian Army employee/counselor should be viewed as a matter of law as a part of a criminal investigation. That question would arise under facts that suggest, more than those in this case do: 1) that the CID used the counselor in that sense or 2) either that the counselor knew he had a regulatory duty to report the substance of a patient’s conversations with him or in fact did report the substance of that conversation pursuant to such a regulatory duty. Accordingly, I do not join the majority’s broad and gratuitous holding that, as a matter of law, “Article 31, UCMJ, 10 USC § 831, does not apply to health-care professionals engaged in patient treatment.” 38 MJ at 137.
I
Appellant's indecent acts with the 11-year-old daughter of some friends of his came to light when a friend of the young girl told the girl’s parents what the girl had told her. The parents notified the CID, and on July 29, 1991, CID Agent Paulette Knor interviewed appellant about the allegations. He invoked his Article 31 rights, so she ceased the interview and suggested *141that he see an attorney. Before leaving, though, appellant indicated to Agent Knor that he wanted mental-health counseling. Knor advised him to tell his first sergeant so that an appointment could be made.
Knor, however, was “concerned for his mental health.” Appellant’s demeanor and “withdrawn nature” during her session with him raised concerns, .which were heightened when she subsequently
went up to his room and reviewed his letters and his writings and the poem that he had in his wallet, he seemed to have a dark side to his nature. He was involved in Dungeons and Dragons, I knew that. He also talked a lot about death. He had a friend that they wrote back and forth about suicide and death and things like that, and I was concerned for his health, his mental health. I thought that he might attempt to do something to harm himself.
As a result of her concerns, on July 31 Knor spoke with
some mental health counselors regarding PFC Raymond’s attitude and demeanor and so forth during the interview, and during my review of some his letters and so forth in his room, and the mental health counselors suggested yes, that they thought that he needed to have help sooner than the scheduled appointment that he had, and they told me how to go about doing that, that the commander could have him admitted to the Emergency Room. And so, that’s what I did. I told the commander that and he agreed to have that done.
Michael Winston was the psychiatric social worker who ultimately saw appellant later that same day—July 31. He is a civilian employee of the Army, working at the Army hospital in Wuerzburg, Germany. He saw appellant as a “walk-in”—meaning, having no appointment. Even though appellant did not have a command-referral form, Winston assumed that he was, in fact, command-referred because appellant told him so. Appellant also told Winston that he was facing charges—and, in fact, appellant was under escort when he came to Winston (though the escort remained outside their presence during their session).
When Winston spoke with appellant on that occasion, he did not “perceive [his] role as acting as an agent for the government ... any more than I normally do, because I work for the government.” When asked whether he felt like he was “acting as an extension of law enforcement in any way,” he answered, “None at all, no.” Neither did he know, in fact, that appellant already had seen someone from CID. Winston never spoke with anyone in appellant’s command either before or after his session with appellant. Neither did he talk to anyone from CID before he saw appellant, and at no time did he have any “intention of calling CID.”
About a week later, however, Agent Knor called Winston. She had continued her investigation of appellant after her short interview of him and had learned that appellant had seen a mental-health counsel- or. She met with Winston. She did not tell him that she had seen appellant before he had or that she had gotten the commander to refer appellant. All she did, apparently, was ask Winston what appellant had said to him, write it down, and get Winston to sign it.
During litigation of admissibility of Winston’s testimony about what appellant had told him, the defense argued in essence that, while Winston was not subject to the UCMJ and while he may not have been aware that he was being used in a criminal investigation, in fact that was the case: People who were subject to the UCMJ (Knor and the commander) had used Winston as a means of getting to appellant. When the military judge pointedly asked defense counsel if he had any. evidence at all of Knor’s bad faith—that she had not really acted out of concern for appellant’s mental health—counsel responded that he did not. He could only mention the fact that it had taken Knor 2 days to act on her concern (though, as the military judge pointed out, it was during those 2 days that she had visited his room and had seen the *142material there that had heightened her concern). Counsel essentially acknowledged, as well, that he had no evidence that anyone in appellant’s command had used this as a guise to get appellant talking, as opposed to acting out of legitimate concern for appellant’s mental health.
Ultimately, the military judge denied appellant’s motion to suppress Winston’s testimony, reasoning as follows:
I’m satisfied that there’s no motive or improper motive on the part of CID in trying to get assistance for PFC Raymond. And I’m satisfied that based on the testimony of the agent that her intentions were [as] honorable as they can be under the circumstances; that they were not a subterfuge to try to get information or incriminating statements from PFC Raymond or evidence to be used against him; that the social worker, Mr. Winston, was acting in his capacity as a psychiatric counselor, not as an investigative agent on the part, knowing or unknowingly on the part of the government to secure incriminating statements or admissions by PFC Raymond.
II
A statement requested by a person not otherwise subject to to the Uniform Code of Military Justice may violate Article 31 either because, under the facts, it is clear that the person was an agent of a military criminal investigation or because, as a matter of law, the person occupies a position that is deemed to be a part of a military criminal investigation. See, e.g., United States v. Quillen, 27 MJ 312 (CMA 1988). The Court’s more recent cases dealing with social worker/psychological counseling have stopped short of holding that such counselors are, as a matter of law, adjuncts to law enforcement. See United States v. Moreno, supra; United States v. Kline, 35 MJ 329 (CMA 1992). But cf. United States v. Fisher, 21 USCMA 223, 44 CMR 277 (1972).
As to the first possibility just mentioned—whether, under the facts, Winston could be viewed as a participant in the criminal investigation and that his session with appellant was at least partially devoted to that end—the answer is especially clear. The military judge’s findings of fact to the contrary are fully supported by the evidence, and the decision in United States v. Moore, 32 MJ 56, 60 (CMA 1991), is dispositive against appellant.
As to the second possibility—whether Winston was an adjunct of the criminal investigation as a matter of law—I am not comfortable with the majority’s unqualified conclusion that Army Regulation (AR) 608-18 (September 18, 1987), upon which such a legal status would rest, “is a personnel regulation, not a law enforcement regulation.” 38 MJ at 138. AR 608-18 is entitled, “The Army Family Advocacy Program.” It establishes the objectives of the program as follows: “[T]o prevent spouse and child abuse, to encourage the reporting of all instances of such abuse, to ensure the prompt investigation of all abuse eases, to protect victims of abuse, and to treat all family members affected by or involved in abuse so that those families can be restored to a healthy state.” Para. 1-5. To the end of identifying and treating both the causes and the effects of spousal and child abuse, the regulation places interactive responsibility on a wide range of officials. To that extent, it is fair to say that it is not purely a “law enforcement regulation.”
It is also fair, however, to recognize that there are clear-cut law enforcement concerns and responsibilities throughout the provisions of this regulation. Without fully exhausting those provisions, let me illustrate by pointing out the following from AR 608-18:
In most instances, the central location for receiving reports of abuse should be the MTF [medical treatment facility] emergency room or MP [military police] desk, when available. [Para. 3-8a]
Every soldier, employee, and member of the military community will report information about known and suspected cases of child abuse to the RPOC [report *143point of contact] or the appropriate military law enforcement agency as soon as the information is received____ [Para. 3-9a]
All installation law enforcement pesonnel and physicians, nurses, and other medical personnel will report information about known and suspected cases of spouse abuse requiring law enforcement assistance or medical treatment or hospitalization ____ [Para. 3-96 ]
Social workers, medical personnel, and law enforcement personnel share a common interest in ensuring that all reports of spouse and child abuse are promptly and fully investigated____ [Para. 3-146]
Both social workers and law enforcement personnel have a responsibility to protect the victims of abuse from further physical and emotional harm____ [Para. 3-14c]
The objectives of any investigation of a reported spouse or child abuse case are—
a. To gather all of the evidence by every lawful means available, including, when appropriate, the use of—
(1) Search authorizations (M.R.E. 315, MCM) or warrants
(2) Authorizations to apprehend (Rule for Courts-Martial (R.C.M.) 302 MCM) or warrants to arrest.
c. To gather the evidence in a lawful manner by—
(1) Properly advising soldiers suspected of criminal acts of abuse of their rights under article 31, UCMJ, before questioning them about suspected or known instances of abuse.
(2) Ensuring appropriate command and law enforcement involvement in any medical or social work inquiry of a child abuse case whenever there is probable cause to believe that a criminal act of abuse has occurred (e.g., assault, battery, indecent assault, indecent exposure). [Para. 3-15]
In order to accomplish the objectives set forth in paragraph 3-15, this regulation mandates a cooperative effort by law enforcement, medical, and social work personnel in all spouse and child abuse investigations, to include a sharing of information and records insofar as permitted by law and regulation____ [Para. 3-16]
Under article 31, UCMJ, a person or a civilian agent of a person subject to the UCMJ may not question a soldier suspected of an offense ‘without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.’ In addition, a suspect must be advised of his or her right to counsel set out in Military Rule of Evidence (M.R.E.) 305. [Para. 3-24a]
Appendix D, Privileged Communications There is no physician-patient privilege in the military____ [Para. D-2]
There is no social worker-client privilege in the military. [Para. D-3]
Perhaps, the real difficulty with any analysis as to whether physicians and social workers are, in law, an adjunct of law enforcement by virtue of their regulatory reporting responsibility is this: The regulatory duty is in combination with absence of any evidentiary privilege in a court-martial concerning communications between someone who is a criminal suspect or accused but who also is a patient. Reporting spousal or child abuse that comes to the attention of medical personnel quite clearly is a high social priority, and it is not conceptually unique to the military community. Cf. Lombard, Michalak and Pearlman, Identifying the Abused Child: A Study of Reporting Practices of Teachers, 63 U.Det.L.Rev. 657, 658 n.6 (listing statutes) (1986). In combination, however, with the lack of any evidentiary privilege regarding *144the substance of communications between the likely abuser and the medical personnel—at least in the context where that abuser is a patient of the medical personnel—the reporting requirement can be an end-run around Article 31.
In this case, I am satisfied that did not occur. Mr. Winston did not in fact report any abuse by appellant—Agent Knor already knew of it. Neither did Mr. Winston figuratively raise his hand to indicate that appellant had seen him about the subject matter that also was being criminally investigated. Agent Knor learned of that through her own continued investigation. On this basis, I believe that the circumstances, in law, are the same as if there were no reporting requirement at all.
I must acknowledge, however, that I am troubled by the combination of a reporting requirement and the absence of an evidentiary privilege. Where the reporting requirement raises a red flag for law enforcement agents that leads them to evidence and where the absence of a privilege raises no bar to admissibility of that evidence in a court-martial, I believe it is entirely logical to argue under certain circumstances that the Government—through interaction of two provisions of law that are entirely within its power to effect—has improperly undermined Article 31.
Because the majority opinion categorically dismisses such a possibility, I expressly do not associate myself with it. Because that possibility did not occur here, however, I do join in the disposition of the appeal.